 Equity Transfer Agreement
 
This agreement is entered into by and between Dalian Lida Environmental
Engineering Co., Ltd. (hereinafter referred to as “transferor” )and Dalian
Dongtai Industrial Waste Treatment Co., Ltd. (hereinafter referred to as
“transferor” ) on July 10 2007 in Dalian, P.R.C.
 
Party A (transferor): Dalian Lida Environmental Engineering Co., Ltd.
 
Party B (transferee): Dalian Dongtai Industrial Waste Treatment Co., Ltd.
 
Whereas
1.     
Dalian Dongtai Xiajiahe Waste Water Recycling Co., Ltd. (hereinafter referred to
as “Dongtai Water”) is a company incorporated under the People’s Republic of
China and having its registered office at Xiajiahe Village, Gezhenpu, Ganjingzi
District, Dalain. Its registered number is D.G.S.Q.F.Z.2102001108052.The
registered capital of Dongtai Water is ¥14,000,000.
 
2.     
The transferor is a legal sharehold of Dongtai Water on the date which the
agreement undersigned and it invested å11,480,000 in Dongtai Water which
accounted for 82% of its registered capital.
 
3.     
Upon friendly negotiation between transferor and transferee, both parties agrees
that the transferor transfer 62% of the share it holds to transferee by entering
into this agreement on equal and voluntary basis.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Definitions:
 
As used in this agreement, the following terms shall have the meanings set forth
below unless otherwise specified therein:
 
1.     
Equity: All rights for shareholder by virtue of rendering registered capital and
therefore become a shareholder of a company under the laws of P.R. China
includes, but not limited to rights on beneficial interest, material
decision-making and chosen of administrative representatives.
 
2.     
Effective Date F The date on which this agreement become valid legally and
binding to both parties.
 
3.     
Execution Date: The date on which this agreement is undersigned by legal
representatives of each party and sealed.
 
4.     
Registered Capital: The total investment registered with regulatory authority.
 
5.     
Subject-matter of contract: 62% shares of Dongtai Water held by transferor.
 
6.     
Laws and regulations: Laws and regulations had been issued before the effective
date of this agreement by central government of P.R.C. and/or individual
divisions of central government includes, but not limited to Company Law of P.R.
China and Contract Law of P.R.China.

 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:
 

1.
Transfer of interest

 

1.1
Subject -matter of contract

 
Transferor will transfer 62% shares of Dongtai Water held by it to transferee.
 

1.2
Base day

 
The base day is set as of June 30 2007
 

1.3
Transfer price: ¥86,800,000

 

1.4
Deadline:

 
Transferee should pay transferor in full within five days upon the effective
date herein whereas transferor should issue and deliver invoice to transferor
within five days upon full payment made by the contra-party.
 
2. Acknowledgements and warranties
 
2.1  Transferor acknowledges and warrants that 
 
2.1.1     
The transferor is the sole legal owner of the subject-matter of contract and is
qualified to disposal of the subject-matter of contract.
 

2.1.2     
The transferor has never signed legal documents in any form or disposed full or
part of subject-matter of contract herein in any form permitted by Law of
P.R.China, which includes, but not limited to impawn, transfer, trust, release
full or part of rights arising from subject-matter of contract.

 
 
 

--------------------------------------------------------------------------------

 
 
2.1.3     
Transferor shall not undersign legal document with third party in any form or
disposed full or part of subject-matter of contract herein in any form permitted
by Law of P.R.China, which includes, but not limited to impawn, transfer, trust,
release full or part of rights arising from subject-matter of contract after the
signing of the agreement herein.
 
2.1.4     
Transferor warrants that the subject-matter of contract is in accordance with
regulatory laws for transferring on and after the sign of the agreement herein
and no restrictions by virtue of transferor or any other third party will hinder
share transfer, which includes, but not limited to frozen measures applicable to
subject-matter of contract herein conducted by judicial body.
 
2.1.5     
Transferor warrants offering active assistance to transferee upon signing of
this agreement includes, but not limited to modification of company bylaw,
reconstruction of Board of Directors, filing amendment documents with relating
authorities.
 
2.1.6     
Transferor warrants offering full set of documents and information of Dongtai
Waster includes, but not limited to financial positions, operating conditions,
project development.
 
2.1.7     
Transferor warrants all licenses, approvals and authorizations that are
necessary to operation of Dongtai Water prior to transfer between transferor and
transferee are still valid and there is no potential risks relating to all
invalidity of these documents preceding the transfer.

 
 
 

--------------------------------------------------------------------------------

 
 
2.1.8     
Transferor warrants there are no existing or contingent liabilities other than
those explicitly indicated.
 
2.1.9     
Transferor warrants bearing all litigations or arbitrations arising from affairs
occur prior to the closing date.
 
2.2     
Transferee acknowledges and warrants
 
2.2.1     
Transferee is in consistence with regulatory laws as to accept subject-matter of
contract prior to transfer and therefore there is no restriction by virtue of
transferee will hinder the share transfer.

 

2.2.2
Transferee has sufficient fund to purchase subject-matter of contract and it
will make the payment to transferor at transfer price as stated in the
agreement.

 
3Rights and Obligations
  

3.1
From the effective date of this agreement, transferor will lose 62% of Dongtai
Water shares and will no longer have rights and/or obligations on this part of
ownership. Transferee will have benefits on new proportion of Dongtai Water
share and corresponding obligations under relating laws of P.R.China and bylaws
of Dongtai Water.

 
 
 
 

--------------------------------------------------------------------------------

 
 

3.2
Within three days upon sign of this agreement, transferor and transferee should
convene Board Meeting and shareholders Meeting to inspect and approve
modifications made to company bylaws.

   

3.3
Within thrity days upon sign of this agreement, transferor and  transferee
should jointly perform reorganization of board of  directors and complete all
legal documents as to share transfer. 

   

3.4
Dongtai Water shall register with Industrial and Commercial Administration
Bureau relating to this share transfer under item 3.3  herein in accordance with
regulatory laws on time.

 
4. Confidential Information 
 

4.1
This transfer agreement is strictly confidential between the parties and neither
of them shall disclose information obtained through the agreement includes but
not limited to operating conditions, financial positions, trade secret, know how
of transferor, transferee and Dongtai Water to other party, except where and to
the extent it is necessary under explicitly stated by regulatory laws or
relating authority.

 

4.2
Transferor and transferee shall make the transfer transaction publicly available
in unified form to ensure none of the parties experience damage in goodwill. The
parties shall at all times treat as confidential and not disclose to any third
party without the prior consent of the other neither in oral or written manner.

 
 
 

--------------------------------------------------------------------------------

 
 
5. Validation of Agreement 
 
5.1     
The effective date shall be the day on which all following documents are
finished:
 
5.1.1     
This agreement will come into force on the date stated at the beginning of this
agreement upon signature.

 
5.1.2     
Transferor shall fulfill all responsibilities to transferee prior to the
effective date as indicated herein.
 
5.1.3     
Transferee shall fulfill all responsibilities to transferor prior to the
effective date as indicated herein.

 
6.Force Majeure
 
6.1     
Force majeure means any foreseeable events (hereinafter referred to as “event”
or “events”) beyond the parties' control which prevent the performance of any
obligation under this contract. Force majeure includes, but is not limited to,
strike, embargo, acts of government, riots, war, whether declared or not
declared, mobilization and requisition, fires, floodsD
 
6.2     
Should any party be directly prevented from performing this contract or be
delayed in performing this contract by any event of force majeure, the affected
Party may suspend but the suspending period shall be equal to how long the
unforeseeable event last. The party delayed by such event shall notify the other
party without delay within two days in written thereafter, provide detailed
information regarding the events of force majeure and sufficient proof thereof,
explaining the reason for its inability to perform or the delay in the
performance of this contract. The party place such notice shall minimize the
influence and potential losses caused by the event to best of its ability.

 
 
 

--------------------------------------------------------------------------------

 
 

6.3
Shall disputation arising from the occurrence of event herein or impact on
performance of this agreement caused by event between the parties, the party who
applies for suspension is obliged to the burden of proof.

   

6.4
In accordance with influence of Force Majeure, the party could not perform this
agreement may exempt partially or fully from liability by virtue of Force
Majeure. The party will not be free of liability in case the event occurs after
the postponement.

 
7. Breach 

   

7.1
Shall any party herein in breach of acknowledgements, warrants and other
obligations, it shall bear the liability and make indemnities to the other party
if there are losses caused by it. The indemnities includes, but not limited to
all expenses of proceedings and solicitors.

   

7.2
If transferor in breach of any obligation, acknowledgements and warrants of the
agreement, it shall pay the penalty ( % of total transfer price) to transferee.
If transferor can not transfer subject-matter of contract to transferee, it
shall refund all payment make to transferor and render indemnities all direct
and indirect losses to transferee, which includes, but not limited to all
expenses of proceedings and solicitors for this)

   

7.3
If transferee in breach of any obligation, acknowledgements and warrants of the
agreement, it shall pay the penalty ( % of total transfer price) to transferor.
Transferee renders indemnities all direct and indirect losses to transferee,
which includes, but not limited to all expenses of proceedings and solicitors
for this)

   

7.4
Shall transferee unilaterally terminate this agreement after effective date
illegally, transferor maintains the right to require penalty (% of total
transfer price). Shall transferor unilaterally terminate this agreement after
effective date illegally, transferee maintains the right to require penalty (%
of total transfer price).

   

7.5 
Transferee remains the right to terminate this agreement if the transferor did
not assist transferee complete all legal procedures includes, but not limited to
registration of modification within days after this agreement come into force.
Transferor should refund all fund paid by transferee and render indemnities of
all direct or indirect losses arising from this includes, but not limited to all
expenses of proceedings and solicitors for this.

 
 
 

--------------------------------------------------------------------------------

 
 
8. Miscellaneous 
 

8.1
Amendment of Agreement

 
Amendment of this agreement requires consent in written of both parties shall.
Contents experience modifications and added to together consist of this
agreement.
 

8.2
Partition ability

  
If any provision of this agreement is held to be invalid by court or arbitration
of competent jurisdiction, it will not affect the enforceability of other
provisions hereof.
 

8.3
Integrity of the agreement

 
This agreement consists of all statement and conventions and consequently, it
will take place of all verbal or written statements, warrants, understandings
and conventions made before sign of this agreement covers identical contents
herein. Both parties acknowledge any statement or guarantees that not explicitly
expressed in this agreement will not compose a base of this agreement and
therefore can not be legislative authority for determination of rights and
obligations of the parties hereto and interpretation of agreement provisions and
conditions.
 
 
 

--------------------------------------------------------------------------------

 
 

8.4
Disputation Resolution

 
The parties hereto shall, first of all, settle any dispute arising from or in
connection with the agreement by friendly negotiations. Should such negotiations
fail, such dispute may be referred to the People’s Court having jurisdiction on
such dispute for settlement.
 

8.5
Appendices

 
The following documents are attached to this agreement and should have the same
legal binding force with the agreement.
 

8.6
Miscellaneous

 
This agreement shall be held in copies of the same form having equal legal
binding force and each party shall preserve two copies. One copy shall be filed
to regulatory authority.
 
Signatory Parties: 
 
 
     
Transferor: 
 
Transferee: 
Legal Representative: 
 
Legal Representative: 
(or authorized representative) 
 
(or authorized representative) 



Date: July 10 2007
 
 
 

--------------------------------------------------------------------------------

 
 